Opinion issued March 15, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-15-01039-CV
                            ———————————
    CITY OF BAYTOWN, SCOTT WILLIAMS, AND RON BOTTOMS,
                         Appellants
                                         V.
APTBP, LLC D/B/A BAY POINTE APARTMENTS AND GATESCO, INC.,
                          Appellees


                    On Appeal from the 189th District Court
                             Harris County, Texas
                       Trial Court Case No. 2015-30625


                          MEMORANDUM OPINION

      Appellants City of Baytown, Scott Williams, and Ron Bottoms attempt an

interlocutory appeal of an alleged November 6, 2015 oral ruling of the trial court

denying their plea to the jurisdiction. The City of Baytown is a municipal corporation
located in Harris and Chambers Counties, Scott Williams is the chief building

official for the City of Baytown, and Ron Bottoms is the former acting city manager

for the City of Baytown.

      Generally, this Court has jurisdiction only over appeals from final judgments

and those interlocutory orders specifically authorized by statute. See Bison Bldg.

Materials, Ltd. v. Aldridge, 422 S.W.3d 582, 585 (Tex. 2012); CMH Homes v. Perez,

340 S.W.3d 444, 447–48 (Tex. 2011); see also TEX CIV. PRAC. & REM. CODE ANN.

§ 51.014 (West Supp. 2015) (authorizing appeals from certain interlocutory orders).

Although Section 51.014(a)(8) of the Texas Civil Practice & Remedies Code allows

interlocutory appeals of orders granting or denying a plea to the jurisdiction by a

governmental unit, the record in this case contains neither a written nor an oral ruling

on appellants’ plea to the jurisdiction. See TEX CIV. PRAC. & REM. CODE §

51.014(a)(8). In the absence of either an express or implicit ruling on appellants’

plea to the jurisdiction, this interlocutory appeal presents no ruling for which this

Court has jurisdiction to review. See TEX. R. APP. P. 33.1(a)(2) (“As a prerequisite

to presenting a complaint for appellate review, the record must show that . . . the trial

court: (A) ruled on the request, objection, or motion, either expressly or implicitly;

or (B) refused to rule on the request, objection, or motion, and the complaining party

objected to the refusal.”); see also Thomas v. Long, 207 S.W.3d 334, 339 (Tex.

2006).


                                           2
      On February 9, 2016, the Clerk of this Court notified the parties that this Court

might dismiss this appeal for want of jurisdiction unless appellants timely filed a

response showing how this Court has jurisdiction over the appeal. See TEX. R. APP.

P. 42.3(a). Appellants failed to file a timely response.

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a); 43.2(f). We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Jennings, Massengale, and Huddle.




                                           3